             Case 1:15-cr-00252-PKC-RML Document 1389 Filed 05/19/20 Page 1 of 2 PageID
                                                                                   Hughes#: 23923
                                                                                         Hubbard & Reed LLP
                                                                                                              One Battery Park Plaza
                                                                                                     New York, New York 10004-1482
                                                                                                           Office:+1 (212) 837-6000
                                                                                                              Fax: +1 (212) 422-4726
                                                                                                                hugheshubbard.com

                                                                                                                     Marc A. Weinstein
                                                                                                                                Partner
                                                                                                        Direct Dial: +1 (212) 837-6460
                                                                                                        Direct Fax: +1 (212) 299-6460
                                                                                                  marc.weinstein@hugheshubbard.com




                                                               May 19, 2020



                The Honorable Pamela K. Chen
                U.S. District Judge
                U.S. District Court for the Eastern District of New York
                225 Cadman Plaza East
                Brooklyn, New York 11201

                          Re: United States v. Juan Ángel Napout (1:15-cr-00252)

                Dear Judge Chen:

                       On behalf of defendants Juan Ángel Napout and Jose Maria Marin we respectfully
                request that the Court modify the December 19, 2018 restitution payment schedule to defer
                the next payment date from May 20, 2020 to November 20, 2020. The government
                consents to this request.

                        As set forth below, the Court imposed joint and several restitution obligations on Mr.
                Napout and Mr. Marin, but staggered the payment schedule to: (i) allow for other co-
                conspirators to be sentenced and to begin making payments towards that restitution amount,
                and (ii) permit the government time to seek restoration of forfeited funds for restitution
                purposes. Both Mr. Napout and Mr. Marin made initial restitution payments as required.
                The government has confirmed that it is in the midst of efforts to seek restoration of funds
                for restitution.

                                         The Current Restitution Payment Schedule

                      The Court imposed the following financial penalties as part of sentencing Mr. Napout and
                Mr. Marin:

                              •    Fines: $1 million (Napout); $1.2 million (Marin);
                              •    Forfeiture: $3,374,025.88 (Napout); $3,335,593 (Marin);
                              •    $356,368.12 in restitution for which Mr. Napout is solely responsible;
                              •    $137,532.60 in restitution for which Mr. Marin is solely responsible;
                              •    $24,001.45 in restitution for which Mr. Napout and Mr. Marin are
                                   jointly responsible; and




96889544_1
             Case 1:15-cr-00252-PKC-RML Document 1389 Filed 05/19/20 Page 2 of 2 PageID #: 23924

                Honorable Pamela K. Chen                                                                         2
                May 19, 2020

                              •    $2,116,781.54 in restitution joint and several with all convicted
                                   co­ conspirators (the "Joint and Several Restitution Amount").

                    On December 19, 2018, the Court issued an order setting the following
               payment schedule:

                             •    February 14, 2019: payment of the fine, forfeiture, and $368,368.85 in
                                  restitution (comprising the amount for which Mr. Napout is solely
                                  responsible and 50% of the amount for which he is responsible jointly
                                  with Mr. Marin);
                             •    May 20, 2019: payment of $250,000 each in restitution;
                             •    November 20, 2019: payment of $250,000 each in restitution;
                             •    May 20, 2020: payment of $250,000 each in restitution; and
                             •    November 20, 2020: payment of 50% each of the remaining
                                  restitution balance.

                                  Defendants' Timely Payments of All Financial Penalties

                       Mr. Napout and Mr. Marin timely made the February 14, 2019 payments, thus fully
               satisfying their fine and forfeiture obligations, as well as the restitution for which each was
               solely responsible. In addition, Mr. Napout and Mr. Marin timely made the May 20, 2019
               $250,000 payments towards the Joint and Several Restitution Amount. As a result of the
               payments by Mr. Napout and Mr. Marin, as of May 20, 2019, the Joint and Several
               Restitution Amount was reduced to $1,616,781.54.

                              The Court Should Further Modify The Payment Schedule

                       On November 20, 2019, for substantially the same reasons as described in this
               request, the Court deferred the defendants’ November 20, 2019 scheduled payment to May
               20, 2020. The government has informed us that it is still in the process of seeking
               restoration of forfeited funds for purposes of restitution. In addition, we understand that
               additional defendants may be sentenced in the coming months, and that the Court has
               deferred restitution payments for other recently sentenced defendants.

                       In light of these developments, Mr. Napout and Mr. Marin request that the Court
               modify the existing restitution payment schedule by postponing the next restitution
               payment, currently scheduled for May 20, 2020, to November 20, 2020. As noted at the
               outset, the government consents to this request.


                                                           Respectfully submitted,


                                                           Marc A. Weinstein




96889544_1
